                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN

ERIC SCHILLING, BLAINE KROHN,
and ERIK SINCLAIR, on behalf of
themselves and others similarly situated,

                            Plaintiffs,                                   ORDER
       v.
                                                                        16-cv-202-wmc
PGA INC.,

                            Defendant.


       After granting judgment in defendant PGA Inc.’s favor, plaintiffs appealed. On

appeal, the parties apparently reached a settlement of the remaining collective action and

class claims, prompting the Seventh Circuit to remand the case for the limited purpose of

this court conducting settlement approval. (Dkt. #156.) Before the court is the parties’

joint motion for preliminary approval of their settlement agreement. (Dkt. #157.) Having

reviewed the parties’ agreement, the court notes one significant concern, which the parties

will need to address before the court can grant preliminary approval.

       This case involves both an FLSA collective action and a Rule 23 class. Of the

approximately 100 employees involved, only 12 employees affirmatively have opted into

the collective action, while 38 affirmatively opted out of the Rule 23 class. Material to the

court’s concern, the settlement agreement contains three release provisions: (1) a very

broad, general release for the three named plaintiffs; (2) a release by collective action

members of “all wage and hour claims alleged in Plaintiffs’ Complaint, including claims

arising pursuant to” the FLSA and Wisconsin law and regulations; and (3) a release by

Rule 23 class members of “all wage and hour claims alleged in Plaintiffs’ Complaint,

including wage and hour claims arising out of laws or regulations by the State of
Wisconsin.” (Settlement Agreement (dkt. #17-1) 2-3.)

       While the Rule 23 class action members release does not expressly list any FLSA

claim they may have, the broad language releasing “all wage and hour claims alleged in

Plaintiffs’ Complaint” would appear to encompass any FLSA claims. Moreover, in the

proposed notice describing what collective action and class members release, there is no

distinction between the FLSA collective action members and the Rule 23 class members.

(Proposed Notice (dkt. #157-1) 19.)

       In choosing not to opt into the FLSA collection action, however, the individuals

who are only in the Rule 23 class expressly preserved their individual FLSA claims. Indeed,

the FLSA Collective Action Notice approved by this court and distributed to the

prospective members, states:

                If you choose not to join this lawsuit, you will not be affected
               by any judgment or settlement of the Fair Labor Standards Acts
               claims in this case, whether favorable or unfavorable to the
               class. You will not be entitled to share any amounts recovered
               by the class. You will be free to file your ow lawsuit, if you
               wish to do so.

(FLSA Collective Action Notice (dkt. #23-2) 4 (emphasis added.) Consistent with that

notice, the individuals who did not opt into the FLSA collective action are not participating

in the settlement of these claims, nor can counsel waive any claims retained by those

individuals. Accordingly, any FLSA claims they might have should not be released by the

settlement.1 The court cannot approve a settlement which purports to release those claims



1
  To the extent that any of the individuals who opted into the FLSA collective action also opted
out of the Rule 23 class, then requiring those individuals to release the average rate claim that only
arises under Wisconsin state law would also be problematic. The court assumes that this result is
unlikely, but the parties should clarify if any individuals fall within this camp in their response to
this order.
                                                  2
for the individuals who did not opt in to the FLSA collective action. See Sherburn v. Duluth

Trading Co., LLC, No. 11-cv-438, slip op. at *4-6 (W.D. Wis. Aug. 16, 2012) (dkt. #38).

       Given the difference in the language used in the release provisions in the parties’

settlement, the parties may not have intended to release the FLSA claims of those

individuals who are only in the Rule 23 class. If not, the parties should have no problem

with amending the release language in the settlement agreement and in the proposed notice

to reflect clearly that individuals who did not opt into the FLSA collective action and are

only members of the Rule 23 class do not release their FLSA claims, and providing the

amended agreement for the court’s approval. If the parties intended for those individuals

also to release their FLSA claims, however, they will need to submit supplemental briefing

providing support for such a broad release. Either response is due on or before November

1, 2019.

       Entered this 18th day of October, 2019.

                                          BY THE COURT:


                                          /s/
                                          __________________________________
                                          WILLIAM M. CONLEY
                                          District Judge




                                             3
